Exhibit 10.1




Amendment No. RI0470A







AMENDMENT

TO THE

MASTER LOAN AGREEMENT







THIS AMENDMENT is entered into as of February 1, 2008, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“Farm Credit”) and SUPERIOR ETHANOL, L.L.C.,
Shenandoah, Iowa (the “Company”).




BACKGROUND




Farm Credit and the Company are parties to a Master Loan Agreement dated March
15, 2007 (such agreement, as previously amended, is hereinafter referred to as
the “MLA”).  Farm Credit and the Company now desire to amend the MLA.  For that
reason, and for valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), Farm Credit and the Company agree as follows:




1.

Section 7(B)(v) of the MLA is hereby added to read as follows:




SECTION 7.

Conditions Precedent.




(B)

Conditions to Each Supplement.  Farm Credit’s obligation to extend credit under
each Supplement, including the initial Supplement, is subject to the conditions
precedent that Agent receive, in form and content satisfactory to Agent, each of
the following:




(v)

Evidence of Equity Investment.  Effective immediately, no further advances shall
be available under any Supplement hereto until the Agent has received such
evidence as Agent may require that the Company has obtained from Green Plains
Renewable Energy, Inc, its successors or assigns, an additional equity
investment of not less than $9,700,000.00, and a total aggregate equity
investment of not less than $57,700,000.00.




2.

Section 9(H)(ii) of the MLA is hereby amended and restated to read as follows:




SECTION 9.   Affirmative Covenants.  Unless otherwise agreed to in writing by
Agent while this agreement is in effect, the Company agrees to, and with respect
to Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:




(H)

Reports and Notices.  Furnish to Agent:




(ii)

Interim Financial Statements.  Effective February 29, 2008, as soon as
available, but in no event more than 30 days after the end of each month, a
consolidated balance sheet of the Company and its consolidated Subsidiaries, if
any, as of the end of such month, a consolidated statement of income for the
Company and its consolidated Subsidiaries, if any for such period and for the
period year to date, and such other interim statements as Agent may reasonably
request, all prepared in reasonable detail and in comparative form in accordance
with GAAP consistently applied and, if required by written notice from Agent,
certified by an authorized officer or employee of the Company acceptable to
Agent.








--------------------------------------------------------------------------------

3.

Section 10(H) of the MLA is hereby amended and restated to read as follows:




SECTION 10.

Negative Covenants.  Unless otherwise agreed to in writing by Agent, while this
agreement is in effect the Company will not:




(H)

Capital Expenditures.  Beginning with fiscal year ending 2009, expend, in the
aggregate, during any fiscal year more than $600,000.00 for the acquisition of
fixed or capital assets (including all obligations under capitalized leases
authorized under the terms of this agreement, but excluding obligations under
operating leases).  




4.

Sections 11(A) and (B) of the MLA are hereby amended and restated to read as
follows:




SECTION 11.

Financial Covenants.  Unless otherwise agreed to in writing, while this
agreement is in effect:




(A)

Working Capital.  The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof, an excess of current assets over current liabilities (both as determined
in accordance with GAAP consistently applied) of not less than:
 (i) $4,500,000.00; and (ii) in any event, increasing to $5,000,000.00 at fiscal
year ending 2008, and thereafter, except that in determining current assets, any
amount available under the Construction and Revolving Term Loan Supplement
hereto (less the amount that would be considered a current liability under GAAP
if fully advanced) may be included.  




(B)

Net Worth.  The Company will have at the end of each period for which financial
statements are required to be furnished under Section 9(H) hereof an excess of
total assets over total liabilities (both as determined in accordance with GAAP
consistently applied) of not less than:  (i) $54,800,000.00; and (ii) 
increasing to $58,300,000.00 at fiscal year ending 2008 and thereafter.  




5.

Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.







IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.




FARM CREDIT SERVICES OF

AMERICA, FLCA

SUPERIOR ETHANOL, L.L.C.

 

 

 

 

By:

/s/ Kathryn Y. Frohm

By:

/s/ Jerry L. Peters

 

Title:

Vice President – Credit

Title:

Chief Financial Officer














2




 


